828 N.E.2d 282 (2005)
215 Ill. 2d 620
293 Ill. Dec. 312
Lawrence WADE, petitioner,
v.
The CITY OF NORTH CHICAGO POLICE PENSION BOARD, respondent.
No. 99806.
Supreme Court of Illinois.
May 25, 2005.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in Wade v. The City of North Chicago Police Pension Board, 353 Ill.App.3d 852, 289 Ill. Dec. 411, 819 N.E.2d 1211 (2004). *283 This cause is remanded to the appellate court in light of Turcol v. Pension Board of Trustees of Matteson Police Pension Fund, 214 Ill. 2d 455, 293 Ill. Dec. 277, 828 N.E.2d 247, 2005 WL 774814, case No. 98571 (04/07/05), to resolve the issue of whether the Board's determination that plaintiff had not proven his disability was against the manifest weight of the evidence.